Citation Nr: 0924979	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  00-04 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
rheumatic heart disease, status post mitral and aortic valve 
replacement and pacemaker implantation, currently evaluated 
as 30 percent disabling.

2.  What evaluation is warranted for residuals of a 
cerebrovascular accident with a cognitive disorder since 
November 1, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder




INTRODUCTION

The Veteran had active military service from February 1958 to 
March 1962.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  A March 
1999 rating decision continued a 30 percent evaluation for 
the rheumatic heart disease, and the Veteran perfected an 
appeal of the denial of a higher rating in March 2000.

A March 2000 rating decision continued the 30 percent rating 
for the rheumatic heard disease.  It also granted entitlement 
to service connection for residuals of a cerebrovascular 
accident secondary to post-operative residuals of rheumatic 
heart disease and assigned an initial evaluation of 100 
percent, effective from April 3, 1998, and a 10 percent 
evaluation effective November 1, 1998.  

An April 2002 rating decision terminated the 10 percent 
evaluation assigned under Diagnostic Code 8009 for the 
stroke, but assigned separate initial 10 percent evaluations 
for the various residuals, including a mild cognitive 
disorder, effective November 1, 1998.

In June 2002, the Veteran appealed the April 2002 rating 
decision but only as to the initial evaluation assigned for 
the residual cognitive disorder.  While the representative in 
December 2002 listed the issues on appeal to include 
challenges to the initial evaluations assigned for each 
stroke residuals, as indicated above, the Veteran limited his 
disagreement to the evaluation assigned the cognitive 
disorder.  In May 2005 argument, the representative agreed 
and listed only the stroke residual on appeal as the 
cognitive disorder.  Thus, that is the only residual 
discussed in the decision below.  See 38 C.F.R. § 20.200 
(2008).

The Board remanded this case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, for additional 
development in November 2003 and July 2005.  In each 
instance, the AMC/RO completed the additional development as 
directed, continued to deny the claims for higher ratings, 
and returned the case to the Board for further appellate 
review.

In July 2005, a claim of entitlement to a total disability 
evaluation on the basis of individual unemployability due to 
service-connected disabilities was referred to the RO for 
appropriate development and action.  No action has since been 
undertaken.  Accordingly, this matter is again referred for 
IMMEDIATE action.

Additionally, the appellant is claiming entitlement to 
increased ratings for all residuals of a cerebrovascular 
accident other than a cognitive impairment.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  For the period April 28, 1998, to May 4, 1999, post-
operative residuals of rheumatic heart disease were 
manifested by global hypokinesis, trace aortic insufficiency, 
and an estimated left ventricle ejection fraction of 40 to 45 
percent.

2.  Since May 5, 1999, post-operative residuals of rheumatic 
heart disease have not been manifested by more than one 
episode of acute congestive heart failure during a prior 
year; or, an estimated workload of at least 3 but not greater 
than 5 metabolic equivalents (METs) that resulted in dyspnea, 
fatigue, angina, dizziness, or syncope; or, by left ventricle 
dysfunction with an ejection fraction of 30 to 50 percent.

3.  The Veteran's cognitive residuals of a cerebrovascular 
accident have not been manifested with occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.

CONCLUSIONS OF LAW

1.  For the period April 28, 1998, to May 4, 1999, the 
requirements are met for an evaluation of 60 percent, but no 
higher, for the post-operative residuals of rheumatic heart 
disease.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.159, 3.400(o)(2), 4.1, 4.3, 
4.7, 4.104, Diagnostic Codes 7000-7016 (2008).

2.  Since May 5, 1999, the requirements have not been met for 
an evaluation higher than 30 percent for post-operative 
residuals of rheumatic heart disease.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.655(a) 4.1, 4.3, 
4.7, 4.104, Diagnostic Codes 7000-7016.

3.  The requirements are not met for an initial evaluation 
higher than 10 percent for the mild cognitive disorder 
residual of stroke.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.655(a) 4.1, 4.3, 4.7, 4.130, Diagnostic 
Code 9899-9305.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As concerns the cognitive disorder, in as much as service 
connection, an initial rating, and an effective date have 
been assigned, the notice requirements of 38 U.S.C.A. § 
5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  The decision of the United States Court of 
Appeals for Veterans Claims in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), spoke only to cases of entitlement to an 
increased rating.  Because there is a distinction between 
initial rating claims and increased rating claims, Vazquez-
Flores is not for application with respect to initial rating 
claims as notice requirements are met when the underlying 
claim for service connection is substantiated.  Consequently, 
there is no need to discuss whether VA met the Vazquez-Flores 
standard for this claim.

As concerns the claim for an increased rating for the 
rheumatic heart disease, the requirements of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, 
have been met.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  The pre-decision VCAA notices provided to the 
Veteran did not fully comply with the statutory notice 
required for increased rating claims.  Content-compliant 
errors are presumed prejudicial unless rebutted by VA.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The record, however, shows that any prejudice that failure 
caused was cured.  First, this omission was in fact addressed 
in the statement of the case and several supplemental 
statements of the case which specifically informed the 
Veteran of the rating criteria which would provide a basis 
for an increased rating.  Second, August 2005 and August 2006 
correspondence informed the Veteran of the evidence needed to 
support his claim, what part of that evidence is to be 
provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability evaluations and 
effective dates are determined.  The only component omitted 
were the rating criteria which would provide a basis for an 
increased rating.  As noted, the prior statement of the case 
and supplemental statements of the case apprised the 
appellant of the specific rating criteria applicable to his 
claim.

The claim was reviewed on a de novo basis at various 
intervals during the appeal period, thus any timing-of-notice 
error was cured.  Further, the evidence of record shows the 
Veteran was extended the opportunity to meaningfully 
participate in the adjudication of his claims.  Thus, any 
error was cured and rendered harmless.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claims, and as warranted by law, affording VA examinations.  
In light of the fact he was provided the opportunity to 
present pertinent evidence in light of the notices provided, 
the Board finds no prejudice, and there is nothing that 
precludes the Board from addressing the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Rheumatic Heart Disease.

In addition to the legal requirements set forth above, in 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Id. at 594.  Where an 
increase in the level of a service-connected disability is at 
issue, however, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nonetheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in this decision is, therefore, undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Analysis

Historically, a July 1975 rating decision granted entitlement 
to service connection for rheumatic heart disease with mitral 
stenosis, and mitral and aortic insufficiency, pursuant to a 
July 1975 Board decision.  An initial evaluation of 30 
percent was assigned under Diagnostic Code 7000, effective 
January 1974.  See 38 C.F.R. § 4.104.  The Veteran underwent 
a mitral and aortic valve replacement in November 1984.

As a result of the valve replacement, a December 1984 rating 
decision changed the applicable diagnostic code to codes 
7000-7016 to reflect the valve replacement.  See 38 C.F.R. 
§ 4.27 (A hyphenated code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation).  VA received 
the Veteran's current claim via the May 1998 receipt of 
medical reports of the Veteran's inpatient treatment in April 
1998.  See 38 C.F.R. § 3.157.

Disability due to a heart valve replacement with a prosthesis 
is rated under 38 C.F.R. § 4.104, Diagnostic Code 7016.  That 
Code provides for the assignment of a 100 percent evaluation 
for an indefinite period following the date of hospital 
admission for valve replacement.

Thereafter, assignment of a 100 percent rating is warranted 
if the disorder is manifested by objective evidence of 
chronic congestive heart failure, or; performance of a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; the presence of left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  Id.

Assignment of a 60 percent rating is warranted if the 
disorder is manifested by objective evidence of more than one 
episode of acute congestive heart failure in the past year, 
or; performance of a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; the presence of left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Id.

Assignment of a 30 percent rating is warranted if the 
disorder is manifested by objective evidence that performance 
of a workload of greater than 5 METs but not greater than 7 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or there is evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or x-ray.  
Id.

A rating of 100 percent shall be assigned as of the date of 
hospital admission for valve replacement.  Six months 
following discharge, the appropriate disability rating shall 
be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Id.

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The Veteran suffered a stroke in early April 1998 while on a 
brief visit to New Jersey, where he was treated and released.  
Records from Mercy Hospital in Pittsburgh, Pennsylvania, note 
his presentation in late April 1998 with an indicated stroke.  
A transesophageal echocardiogram showed normal flows for the 
type mitral valve implanted in the Veteran.  There was no 
obvious vegetations or thrombus or fibrin seen on the mitral 
valve prosthesis.  The left ventricle was of normal size.

A March 1999 rating decision determined the Veteran's 
treatment was primarily related to the then nonservice-
connected stroke.  It further determined that, in light of 
the absence of any mitral valve prosthesis abnormality and 
the finding of normal left ventricle size, that the 30 
percent evaluation should be continued.  The April 1998 
report, however, also noted that, in addition to normal left 
ventricle size, there also was mild global hypokinesis, an 
estimated left ventricle ejection fraction of 40 to 45 
percent, as well as trace aortic insufficiency.  One 
diagnostic impression was a slight decrease in left ventricle 
function with no evidence of any intracardiac thrombus in the 
left ventricle.

Diagnostic Code 7016 provides, in part, that a 60 percent 
evaluation is warranted for left ventricle dysfunction with 
an ejection fraction of 30 to 50 percent.  In light of the 
ejection fraction findings noted in the April 1998 report, 
the Board will afford the Veteran the benefit of the doubt 
and find he approximated the 60 percent evaluation as of the 
date of the transesophageal echocardiogram-April 28, 1998.  
38 C.F.R. §§ 3.400(o)(2), 4.3, 4.7.

A May 1999 report from University of Pittsburgh Medical 
Center Health System, Cardiology Specialists discusses the 
Veteran's progress following his stroke.  The examiner, 
Frederick Crock, M.D., noted that the Veteran was not having 
any cardiac symptoms in terms of chest pain, shortness of 
breath or dyspnea.  There was no edema, orthopnea, or 
paroxysmal nocturnal dyspnea.  Physical examination revealed 
that the Veteran's neck veins as not distended, the upstrokes 
of the carotids were +2 without bruits, lungs were clear, and 
the heart showed regular rate and rhythm.  S1 was normal, and 
S2 was single.  Prosthetic valve tones were crisp.  There was 
a grade 1-6 early systolic murmur at the left sternal border 
without radiation, and no rubs were heard.  There were no 
diastolic murmurs, extremities showed no edema, and pulses 
were +2 in the upper and lower extremities.  Dr. Crock opined 
that the Veteran was quite stable on his then current medical 
regimen.

Dr. Crock's report indicates the Veteran cardiac status was 
again normal.  Further, the Board notes that a December 1999 
Mercy Hospital report noted neither a left ventricle 
abnormality nor an ejection fraction of 50 percent or less.  
Thus, as of May 5, 1999, the Veteran's rheumatic heart 
disease, status post mitral and aortic valve replacement and 
pacemaker implantation, most nearly approximated a 30 percent 
evaluation.  38 C.F.R. § 4.7, 4.104, Diagnostic Code 7016.

The December 1999 inpatient treatment report noted above was 
for a pacemaker generator change.  The Decision Review 
Officer noted in the March 2000 statement of the case that 
the procedure was deemed analogous to a pacemaker 
reimplantation.  As a result, a temporary 100 percent 
evaluation was assigned for the period December 1, 1999, to 
February 28, 2000.

The in- and outpatient medical records associated with the 
claims file show the that post-operative residuals of 
rheumatic heart disease to have continued to manifest at the 
30 percent rate.  A March 2000 stress test showed left 
ventricle ejection fraction as normal at 52 percent.  His 
outpatient records show the primary concern of his medical 
providers to have been his anticoagulation drug regimen.  In 
other words, his post-stroke status has been the chief focus 
of his medical care.  All entries associated with his monthly 
follow-ups reveal no cardiac abnormalities that would meet or 
approximate an evaluation higher than 30 percent.  

An April 2003 annual cardiology visit entry notes the Veteran 
reported he was doing well.  He denied chest pain and 
shortness of breath, and noted he was very active.  The 
problems he reported were post-stroke related.

Physical examination revealed that the Veteran's 
electrocardiogram showed a paced rhythm with no acute 
changes.  Examination revealed a short systolic murmur with 
clear valve sounds and minimal aortic insufficiency noted.  
There was no regaining and no evidence of thrombi.  The 
examiners made no changes to the Veteran's medications.  

An April 2004 VA compensation examination report notes the 
examiner conducted a review of the claims file.  The examiner 
noted no significant change in the Veteran's coronary health 
since his annual examination in April 2003.  In fact, the 
examiner noted that the Veteran reported there had been 
"tremendous" (sic) improvement, as he denied any chest 
pain, shortness of breath, swelling of his feet, tachycardia, 
or palpitations.  He reported one episode of congestive heart 
failure in 2000, but it was under fairly good control with 
his medication.  His medication was noted as Lasix, 
Gemfibrozil, Niaspan, Digoxin, Simvastatin, Zantac, 
Propranolol, Coumadin, and Potassium.

Examination of the Veteran's cardiovascular system revealed 
normal jugular venous pulse, and heart sound revealed loud 
opening and closing of the prosthetic valvular clicks, which 
suggested good functioning of the mitral and aortic 
prosthesis.  The examiner confirmed there had been no 
significant change since the April 2003 annual examination.  
He estimated the Veteran's workload as 5 to 7 METs.

When the Board reviewed the Veteran's appeal in 2005, the 
Board agreed with the representative that the examiner did 
not provide an explanation for not conducting a stress test 
to determine the Veteran's workload, rather than estimating 
it.  See 38 C.F.R. § 4.104 Note (2).  A January 2005 
outpatient entry notes he reported intermittent chest pain, 
and was scheduled for a stress test.  The dosage of Lasix was 
reduced.  There is no subsequent entry to the effect that he 
in fact underwent a stress test.  The Board remanded the case 
in 2005 for another examination to address that factor.

An April 2007 AMC letter informed the Veteran that an 
examination for him had been requested, and it was later 
scheduled for May 2007.  The medical facility was informed, 
however, that the Veteran had suffered another stroke, and 
the examination was cancelled.  A July 2008 AMC letter 
informed the Veteran that an examination had been requested.  
A July 2008 entry notes that the Veteran's wife called and 
reported that the Veteran had numerous ongoing medical 
problems, and that traveling anywhere imposed a hardship.  As 
a result, the Veteran was refusing any VA examination.  He 
asked that his claim be decided on the evidence of record.

While he requested his claim be decided on the evidence of 
record the applicable regulation requires that where 
entitlement to a benefit cannot be determined without an 
examination or a re-examination, in the case of a claim for 
an increased rating, if the claimant fails without good cause 
to report for an examination, the claim will be denied.  
38 C.F.R. § 3.655(b).  There is no issue as to whether there 
was good cause for the Veteran not appearing for the May 2007 
examination.  The issue is how to dispose of the Veteran's 
appeal in light of his subsequent refusal to accept an 
examination after he was past the acute phase of his most 
recent stroke.

In light of the Veteran's 2007 stroke, the Board will not 
deny the claim under 38 C.F.R. § 3.655, but will decide it on 
the basis of the evidence of record.  In that regard, the 
state of the evidence of record is as discussed above.  All 
of the Veteran's examinations or regular visits note in his 
outpatient records primarily involve his post-stroke status.  
Significant attention was paid to his anticoagulation 
regimen.  All of these entries note no cardiac symptomatology 
that would meet or approximate a rating higher than 30 
percent.  VA records also note he continued to be under the 
care of private physicians.  Indeed, at least one of his VA 
care providers noted concern with that state of affairs and 
suggested to the Veteran that-for consistency, he should 
only see his private care provider.

The AMC provided the Veteran with VA Forms 21-4142 so that he 
could authorize VA to obtain his records from his private 
providers.  They were not returned.  Additional Forms 21-4142 
were sent to the Veteran in February 2007 with a request that 
he complete, sign, and return them.  They were not returned 
either.  The Board notes the Veteran's wife's report that he 
had experienced congestive heart failure, but there is no 
medical confirmation of that fact.  Further, neither is there 
any evidence of more than one episode of congestive heart 
failure in a single year.  Thus, the Board finds the 
preponderance of the evidence of record shows the Veteran's 
post-operative residuals of rheumatic heart disease to most 
nearly approximate a 30 percent evaluation since May 1999.  
38 C.F.R. §§ 3.655(b), 4.1, 4.7, 4.104, Diagnostic Code 7000-
7016.  

Cognitive Disorder.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's cognitive disorder.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 
At 126.

Dr. Crock's April 1998 letter to the Veteran's primary care 
provider, Dr. Lacouture, notes he saw the Veteran immediately 
upon his return from having been treated for the stroke in 
New Jersey.  Dr. Crock observed that the New Jersey treatment 
facility noted the Veteran had sustained a very localized 
stroke-a parietal occipital infarction.  The major component 
of the incident was a fluent aphasia with significantly 
decreased comprehension.  He did not respond to his name when 
asked or his wife's name.  Among Dr. Crock's recommendations 
was speech therapy.

In Dr. Crock's March 1999 letter to the RO he opined there 
was a medical nexus between the Veteran's aortic valve 
replacement and his stroke.  Dr. Crock also noted the stroke 
affected the Veteran's speech and his mental status and 
changed his personality.  The medical evidence compiled 
subsequent to Dr. Crock's report, however, shows the impact 
on the Veteran's mental status to have been no more than 
mild.

The rating criteria are the same for all mental disorders.  
See 38 C.F.R. § 4.130.  A mental disorder that manifests with 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants an evaluation of 100 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Symptomatology which produces occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships warrants an evaluation of 50 percent.  Id.

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  Id.

A mental disorder which manifests with occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, the 
symptoms of the disorder are controlled by continuous 
medication, warrants an evaluation of 10 percent.  Id.  Where 
a mental condition has been formally diagnosed, but the 
symptoms are not severe enough either to interfere with 
occupational and social functioning, or to require continuous 
medication, a noncompensable evaluation is warranted.  Id.

The May 1999 VA mental status examination report notes the 
Veteran's cardiologist indicated he had experienced a change 
in mental status and personality after his 1998 stroke.  The 
Veteran agreed that had been more irritable since his stroke 
because he could not do things he once was able to do.  The 
examiner noted the Veteran held a Bachelor's degree in 
Electrical Engineering, and worked as an electrical engineer 
until 1992.  He enjoyed working on his car and his house, as 
well as watching television and reading.  He was unable to do 
his taxes in 1998, but he was able to them in 1999.

Mental status examination revealed the Veteran's speech as 
relevant, coherent, and productive, though he reported 
difficulty at times finding the right word to use.  His 
affect was appropriate, and he reported he was in no 
distress, and he denied any depression.  He did endorse 
irritability and being short-tempered when he was unable to 
do something he once could do, such as being unable to put a 
clip on a wire-as happened while he was working on his car 
the day before the examination.  He noted that he slept well, 
getting eight to nine hours sleep a night.  The examiner 
noted orientation and concentration as fair.  The Veteran 
noted his spelling had become worse, and he had trouble 
following a telephone conversation if the other party talked 
real fast.  Those difficulties started after the stroke.  The 
examiner did not diagnose a mental disorder under either Axis 
I or II, as he opined the Veteran did not have a mental 
disorder, though he did note the Veteran was functioning at a 
lower level due to his physical problems.  He also noted the 
Veteran's frustration and irritability when he encountered 
things he once could do.

The RO did not evaluate the Veteran's cognitive disorder 
until after the 2001 examination.  Suffice it to say that the 
April 2002 rating decision assigned an initial 10 percent 
evaluation analogously under Diagnostic Code 9305 for 
vascular dementia, effective retroactively to November 1998, 
the date the 100 percent rating for the stroke was 
terminated.

The Board finds that, in light of the findings at the May 
1999 mental examination, the Veteran's symptomatology did not 
more nearly approximate an evaluation higher than 10 percent.  
38 C.F.R. § 4.7.  He did not report, nor did the examiner 
find or note, any of the symptomatology that would meet or 
approximate a 30 percent evaluation.  Thus, the Board finds 
that, as of the May 1999 examination, the Veteran's cognitive 
disorder more nearly approximated a 10 percent evaluation.  
38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9305.

VA outpatient records primarily relate to the Veteran's 
neurological and anticoagulation status.  To the extent that 
they pertain to this disorder, they show the appellant's 
mental deficit to be at most mild.  A May 2000 neurology 
entry notes the Veteran's mini-mental status examination was 
29/30.  The one point deficit was due to his mechanical 
speech difficulty, but other records also note the Veteran 
was less than diligent in attending his speech therapy.  A 
June 2001 neurology entry notes he was alert and oriented 
times 4 and, though he had difficulty finding the right word, 
his comprehension was good.  Another VA examination was 
conducted in 2001.

The November 2001 examination report notes the examiner 
conducted a review of the claims file and noted the Veteran's 
medical history and the results of the 1999 mental 
examination.  The examiner noted that recent neurology 
records showed that the Veteran experienced mild neurological 
symptoms, including mild word-finding difficulties, some 
right-sided clumsiness, and a left visual field deficit.  The 
Veteran described language dysfunction when he recognized the 
sound of a word, but was unable to interpret the meaning.  He 
also transposed words when writing and speaking, and he 
described concentration and mild memory difficulties.  He 
reported he was able to complete self-care activities without 
assistance and, overall, generally functioned independently.  
His current medication was Propranolol, aspirin, Digoxin, 
Gemfibrozil, Ranitidine, Simvastatin, and Warfarin.

The Veteran had not undergone psychiatric or psychological 
treatment since the 1999 mental examination, had not taken 
any psychotropic medication, nor had he been hospitalized for 
psychiatric treatment.  He denied experiencing any symptoms 
of mood, anxiety, or psychotic disorders, that indicated a 
need for treatment.  The Veteran admitted to very rare 
alcohol use, which did not appear to impair his ability to 
competently manage his funds.

Mental status examination revealed the Veteran as 
appropriately dressed and neatly groomed.  He was alert and 
fully oriented to person, place, time, and situation, 
throughout the examination.  Remote memory appeared grossly 
intact, as he provided historical details that were 
consistent with his medical records.  His mood was described 
as occasionally angry and frustrated secondary to language 
difficulties.  Affect was full, appropriate, and stable.  He 
denied any generalized anxiety or symptoms of panic.  Speech 
was articulate, although dysfluent with several lengthy 
pauses during which he apparently was trying to consider his 
thoughts prior to speaking.  No paraphasic errors were noted, 
and his thoughts were logical, coherent, and goal-directed.  
Judgment and insight appeared intact.  The Veteran denied any 
psychotic thoughts or behavior, and he reported average sleep 
and eating habits.

The Veteran demonstrated good knowledge of his current 
financial status, including his income and expenses.  He also 
demonstrated good judgment and reasoning in that area.  The 
examiner rendered an Axis I diagnosis of mild cognitive 
disorder due to stroke.  A global assessment of functioning 
score of 49 was assigned.  The examiner noted the Veteran's 
mild language dysfunction and the fact that there had not 
been any psychiatric symptoms or treatment since the 1999 
examination, and he noted the Veteran was competent to manage 
his financial affairs.

The Board finds that the findings at clinical examination 
show the Veteran's cognitive disorder to have continued to 
more nearly approximate a 10 percent evaluation as of the 
2001 examination.  38 C.F.R. § 4.7.  A higher rating was not 
met or approximated, as there simply is no evidence of any of 
the symptomatology of the 30 percent criteria.  The Board 
notes the global assessment of functioning score of 49.  A 
global assessment of functioning score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994) (DSM-IV).

A global assessment of functioning score of 49 normally 
denotes significant impairment, still the examiner noted the 
low score reflected the Veteran's overall physical 
disability, rather than the impact of any mental disability 
alone.  It was the physical residuals of the stroke that 
rendered him unemployable.  As noted in the discussion 
concerning the Veteran's post-operative rheumatic heart 
disease above, the outpatient records dated after the 2001 
mental examination show the his cognitive status to have 
continued to manifest the same as at the November 2001 
examination.  These entries note a speech difficulty but also 
consistently note that the appellant was fully attentive and 
oriented, and that his speech was fluent, and his memory, 
fund of knowledge, and comprehension normal.

The earlier discussion on the absence of a Compensation and 
Pension cardiology examination since 2001 is incorporated 
here by reference.  In light of the compelling evidence of 
record, the Board finds the Veteran's cognitive disorder 
residual of his stroke has more nearly approximated an 
initial 10 percent evaluation throughout the appeal period.  
38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9503.  There is 
no evidence to indicate a staged rating at any point in the 
appeal period.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims for a higher rating, however, 
the doctrine is not for application.  38 C.F.R. § 4.3.


ORDER

Entitlement to a 60 percent evaluation for rheumatic heart 
disease, status post-mitral and aortic valve replacement and 
pacemaker implantation, for the period April 28, 1998, to May 
4, 1999, is granted, subject to the law and regulations 
governing the award of monetary benefits.

Entitlement to an evaluation higher than 30 percent for 
rheumatic heart disease, status post-mitral and aortic valve 
replacement and pacemaker implantation, for the period 
beginning on May 5, 1999, is denied.

Entitlement to an initial evaluation higher than 10 percent 
for cognitive disorder residuals of a stroke is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


